DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 02/28/2022. Please note Claims 16-40 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11244514. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-40 of instant application are anticipated by claims 1-20 of U.S. Patent No. 11244514.
Instant Application 
U.S. Patent No. 11244514
Claim 16. A method comprising: 
Claim 1. A method comprising the steps of: 
acquiring a first anchor pose of an anchoring device; 
acquiring a first anchor pose of an anchoring device; 
determining a first content pose, in relation to the first anchor pose, the first content pose being a pose of a piece of virtual content; 
determining a first content pose, in relation to the first anchor pose, the first content pose being a pose of a piece of virtual content; 

storing the first content pose;
determining that a user device needs to determine a content pose of the piece of virtual content; 
determining that a user device needs to determine a content pose of the piece of virtual content; 

retrieving the stored first content pose of the piece of virtual content;
acquiring a pose uncertainty indicator; 
determining whether a condition is satisfied; 
(also see Claim 2, … acquiring a pose uncertainty indicator …)
determining a second content pose of the piece of virtual content; and 
… determining a second content pose of the piece of virtual content …
rendering the piece of virtual content using the second content pose, 
… and rendering the piece of virtual content using the second content pose.
wherein determining the second content pose of the piece of virtual content comprises: i) determining the second content pose based on the first content pose and a second anchor pose in case the uncertainty indicator is less than a threshold value, or ii) determining the second content pose based on visual features in case the uncertainty indicator is greater than the threshold value.
… as a result of determining that the condition is satisfied, determining a second content pose of the piece of virtual content based on the first content pose of the piece of virtual content, or, as a result of determining that the condition is not satisfied, determining the second content pose of the piece of virtual content based on visual features captured by a camera of the user device;
(Also see Claim 2, … wherein determining whether the condition is satisfied comprises comparing the pose uncertainty indicator to a threshold value.) 



Allowable Subject Matter
Claims 16-40 would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613